21-6228
     Marin Portillo v. Garland
                                                                                  BIA
                                                                             Conroy, IJ
                                                                          A099 631 594
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   EDDIN MAURICIO MARIN PORTILLO,
14            Petitioner,
15
16                      v.                                      21-6228
17                                                              NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                        Edgar Loy Fankbonner, Goldberger
24                                          & Dubin, PC, New York, NY.
25
26   FOR RESPONDENT:                        Brian M. Boynton, Principal Deputy
27                                          Assistant Attorney General;
28                                          Anthony C. Payne, Assistant
 1                                  Director; Neelam Ihsanullah, Trial
 2                                  Attorney, Office of Immigration
 3                                  Litigation, United States
 4                                  Department of Justice, Washington,
 5                                  DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

7    decision of an Immigration Judge (“IJ”), it is hereby ORDERED,

8    ADJUDGED,    AND   DECREED    that     the    petition    for   review   is

9    DISMISSED.

10       Petitioner Eddin Mauricio Marin Portillo, a citizen of

11   Honduras, seeks review of an April 5, 2021 decision of an

12   Immigration    Judge      (“IJ”)    affirming    an   asylum    officer’s

13   determination      that    Marin    Portillo    did   not   establish     a

14   reasonable fear of persecution or torture.               In the Matter of

15   Eddin Mauricio Marin Portillo, No. A099 631 594 (Immig. Ct.

16   N.Y. City Apr. 5, 2021).           We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18       The dispositive issue is whether we have jurisdiction to

19   review this petition for review.             We conclude that we do not

20   because our jurisdiction is limited to petitions for review

21   filed within 30 days of a final order of removal.                        See

22   Bhaktibhai-Patel v. Garland, No. 19-2565, 2022 WL 1230819 (2d

23   Cir. Apr. 27, 2022).

24       Marin-Portillo was removed from the United States in 2007
                                  2
 1   and 2018.   Following his most recent entry, the Department

 2   of Homeland Security (“DHS”) reinstated his removal order on

 3   March 2, 2021, subjecting him to removal under 8 U.S.C.

 4   § 1231(a)(5), which provides a summary removal process.         “In

 5   short, the agency obtains the alien’s prior order of removal,

 6   confirms the alien’s identity, determines whether the alien’s

 7   reentry was unauthorized, provides the alien with written

8    notice of its determination, allows the alien to contest that

9    determination, and then reinstates the order.”          Johnson v.

10   Guzman Chavez, 141 S. Ct. 2271, 2282 (2021) (citing 8 C.F.R.

11   §§ 241.8(a)-(c), 1241.8(a)-(c)).      If the alien asserts a fear

12   of returning to the country of removal, he is interviewed by

13   an asylum officer who determines whether he has a reasonable

14   fear of persecution or torture.        Bhaktibhai-Patel, 2022 WL

15   1230819, at *2 (citing 8 C.F.R. § 241.8(e)).          If the asylum

16   officer finds a reasonable fear, he refers the case to an IJ;

17   if the asylum officer does not find a reasonable fear, the

18   alien may request review by an IJ.          Id. (citing 8 C.F.R.

19   § 208.31(e),    (f)).    This       case   involves    the   latter

20   circumstance.

21       Where, as here, the IJ concurs with the asylum officer’s


                                     3
 1   finding, the IJ returns the case to DHS.            Id. (citing 8 C.F.R.

 2   § 208.31(g)(1)).        The IJ’s concurrence and return of the case

 3   is not itself a final order of removal because it does “not

 4   determine     whether     ‘the    alien     is   deportable    or    order[]

 5   deportation,” id. at *7 (quoting 8 U.S.C. § 1101(a)(47)(A)),

 6   or “‘affect the validity’ of any determination regarding an

 7   alien’s deportability or deportation,” id. (quoting Nasrallah

 8   v. Barr, 140 S. Ct. 1683, 1691 (2020)).             The Immigration and

9    Nationality Act limits our jurisdiction to petitions for

10   review filed within 30 days of a “final order of removal.”

11   8 U.S.C. § 1252(a)(1), (b)(1); Bhaktibhai-Patel, 2022 WL

12   1230819, at *5.

13       Accordingly, we have jurisdiction to review the IJ’s

14   negative    reasonable      fear    determination       only    if     Marin

15   Portillo’s petition is otherwise timely to challenge a final

16   order or removal.        It is not.       The only other decisions that

17   could constitute reviewable final orders are Marin Portillo’s

18   original 2007 removal order and the March 2, 2021 decision

19   reinstating     that     order.    See     Bhaktibhai-Patel,        2022   WL

20   1230819, at *7.     We lack jurisdiction over this petition for

21   review because Marin Portillo filed it on April 12, 2021,


                                           4
1   more than 30 days after either of these decisions.    See id.

2   at *7-8; see also 8 U.S.C. § 1252(b)(1).

3       For the foregoing reasons, the petition for review is

4   DISMISSED.   All other pending motions and applications are

5   DENIED as moot and stays VACATED.

6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe,
8                              Clerk of Court




                                 5